 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this 14th day of December,
2007, is between First Federal Bancshares of Arkansas, Inc., a Texas chartered
corporation (the “Corporation”), First Federal Bank, a federally chartered
savings bank and a wholly owned subsidiary of the Corporation (the “Bank”), and
Larry J. Brandt (the “Executive”).


WITNESSETH


WHEREAS, the Bank was previously known as First Federal Bank of Arkansas, F.A.;


WHEREAS, the Executive is currently employed as the President and Chief
Executive Officer of the Corporation and as Chairman of the Board and Chief
Executive Officer of the Bank, and the Corporation, the Bank and the Executive
have previously entered into an employment agreement dated May 3, 1996, as
amended on July 22, 1998, April 27, 2000, April 25, 2002 and January 24, 2006
(the “Prior Agreement”);


WHEREAS, the Corporation and the Bank (together the “Employers”) desire to amend
and restate the Prior Agreement in order to make changes to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), as well as
certain other changes;


WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and


WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employers is terminated under specified circumstances;


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:


1.             Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:


(a)           Average Annual Compensation.  The Executive’s “Average Annual
Compensation” for purposes of this Agreement shall be deemed to mean the average
level of compensation paid to the Executive by the Employers or any subsidiary
thereof during the most recent five taxable years preceding the year in which
the Date of Termination occurs (or such shorter period as the Executive was
employed), and which was included in the Executive=s gross income for tax
purposes, including but not limited to Base Salary, bonuses, director=s fees, if
applicable, and all other amounts taxable to the Executive pursuant to any
employee benefit plans of the Employers.


(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.
 

 

--------------------------------------------------------------------------------


(c)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this
Agreement.  For purposes of this paragraph, no act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Employers.


(d)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.


(e)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, (ii) if the Executive’s employment is terminated due to
death, the date of death, and (iii) if the Executive’s employment is terminated
for any other reason, the date specified in such Notice of Termination.


(f)            Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.


(g)           Effective Date.  The Effective Date of this Agreement shall mean
the date first written above.


(h)           Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive based on
the occurrence of any of the following events:


(i) any material breach of this Agreement by the Employers, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 2, or (C) any requirement
that the Executive report to a corporate officer or employee of the Employers
instead of reporting directly to the Boards of Directors of the Employers; or
 

 
2

--------------------------------------------------------------------------------


(ii) any material change in the geographic location at which the Executive must
perform his services under this Agreement;


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(i)           IRS.  IRS shall mean the Internal Revenue Service.


(j)           Notice of Termination.  Any purported termination of the
Executive’s employment by the Employers for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Employers’ termination of Executive’s
employment for Cause; and (iv) is given in the manner specified in Section 10
hereof.


(k)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to the Employers’ salaried employees.


2.           Term of Employment.


(a)           The Employers hereby employ the Executive as President and Chief
Executive Officer of the Corporation and as Chairman of the Board and Chief
Executive Officer of the Bank, and the Executive hereby accepts said employment
and agrees to render such services to the Employers on the terms and conditions
set forth in this Agreement. Unless extended as provided in this Section 2, this
Agreement shall terminate three (3) years after December 14, 2007 (the
“Commencement Date”). Prior to the first annual anniversary of the Commencement
Date and each annual anniversary thereafter, the Boards of Directors of the
Employers shall consider, review (with appropriate corporate documentation
thereof, and after taking into account all relevant factors, including the
Executive’s performance) and, if appropriate, explicitly approve a one-year
extension of the remaining term of this Agreement.  The term of this Agreement
shall continue to extend each year if the Boards of Directors so approve such
extension unless the Executive gives written notice to the Employers of the
Executive’s election not to extend the term, with such notice to be given not
less than thirty (30) days prior to any such anniversary date.  If the Boards of
Directors elect not to extend the term, they shall give written notice of such
decision to the Executive not less than thirty (30) days prior to any such
anniversary date.  If any party gives timely notice that the term will not be
extended as of any annual anniversary date, then this Agreement shall terminate
at the conclusion of its remaining term.  References herein to the term of this
Agreement shall refer both to the initial term and successive terms.
 

 
3

--------------------------------------------------------------------------------


(b)           During the term of this Agreement, the Executive shall perform
such executive services for the Employers as are consistent with his titles of
President and Chief Executive Officer of the Corporation and as Chairman and
Chief Executive Officer of the Bank.


3.           Compensation and Benefits.


(a)           The Employers shall compensate and pay Executive for his services
during the term of this Agreement at a minimum base salary of $325,000 per year
(“Base Salary”), which may be increased from time to time in such amounts as may
be determined by the Boards of Directors of the Employers.  In addition to his
Base Salary, the Executive shall be entitled to receive during the term of this
Agreement such bonus payments as may be determined by the Boards of Directors of
the Employers.


(b)           During the term of the Agreement, Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with his then duties and responsibilities,
as fixed by the Boards of Directors of the Employers.  The Employers shall not
make any changes in such plans, benefits or privileges which would adversely
affect Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Employers and
does not result in a proportionately greater adverse change in the rights of or
benefits to Executive as compared with any other executive officer of the
Employers.  Nothing paid to Executive under any plan or arrangement presently in
effect or made available in the future shall be deemed to be in lieu of the
salary payable to the Executive pursuant to Section 3(a) hereof.


(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Boards of Directors of the Employers.  The Executive shall not be
entitled to receive any additional compensation from the Employers for failure
to take a vacation, nor shall the Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Boards of Directors of the Employers.


(d)           During the term of this Agreement, in keeping with past practices,
the Employers shall continue to provide the Executive with the automobile he
presently drives. The Employers shall be responsible and shall pay for all costs
of insurance coverage, repairs, maintenance and other incidental expenses,
including license, fuel and oil.  If such costs or expenses are initially paid
by the Executive, the Employers shall reimburse the Executive therefor.  Such
reimbursement shall be paid promptly by the Employers and in any event no later
than March 15 of the year immediately following the year in which such expenses
were incurred.  The Employers shall provide the Executive with a replacement
automobile of a similar type as selected by the Executive at approximately the
time that his present automobile reaches three (3) years of age and
approximately every three (3) years thereafter, upon the same terms and
conditions.
 

 
4

--------------------------------------------------------------------------------


(e)           During the term of this Agreement, in keeping with past practices,
the Employers shall continue to pay the annual membership dues at the country
clubs which the Executive is currently a member.  If such dues are initially
paid by the Executive, the Employers shall reimburse the Executive
therefor.  Such reimbursement shall be paid promptly by the Employers and in any
event no later than March 15 of the year immediately following the year in which
such dues were paid.


(f)           The Employers shall provide continued medical insurance in the
Employers’ health plan for the benefit of the Executive and his spouse for a
period of five years from the date of the Executive’s Retirement, and such
insurance shall be comparable to that which is provided by the Employers to
comparable executive officers and regardless of whether the Executive is
eligible to participate in the Employers’ health plan.  In the event of the
Executive’s death before the expiration date of such five year period, the
Employers shall provide the Executive’s spouse continued medical insurance in
the Employers’ health plan comparable to that which is being provided to the
Executive’s spouse at such time for the remainder of such five year period.  Any
insurance premiums payable by the Employers or any successors pursuant to this
Section 3(f) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employers, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year; and provided further that if the
Executive’s participation in any group insurance plan is barred, the Employers
shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employers
as of the Date of Termination. This Section 3(f) shall not apply if the
Executive is or becomes employed full-time by an employer other than the
Corporation or the Bank.


(g)           In the event of the Executive’s death during the term of this
Agreement, the Executive’s spouse, estate, legal representative or named
beneficiaries (as directed by the Executive in writing) shall be paid on a
monthly basis the Executive’s Base Salary (as defined in Section 3(a) hereof) in
effect at the time of the Executive’s death for a period of twelve (12) months
from the date of the Executive’s death.


(h)           The Executive’s compensation and expenses shall be paid by the
Corporation and the Association in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer.
 

 
5

--------------------------------------------------------------------------------


4.           Expenses.  The Employers shall reimburse Executive or otherwise
provide for or pay for all reasonable expenses incurred by Executive in
furtherance of, or in connection with the business of the Employers, including,
but not by way of limitation, automobile and traveling expenses, and all
reasonable entertainment expenses (whether incurred at the Executive’s
residence, while traveling or otherwise), subject to such reasonable
documentation and other limitations as may be established by the Boards of
Directors of the Employers.  If such expenses are paid in the first instance by
Executive, the Employers shall reimburse the Executive therefor.  Such
reimbursement shall be paid promptly by the Employers and in any event no later
than March 15 of the year immediately following the year in which such expenses
were incurred.


5.           Termination.


(a)           The Employers shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.


(b)           In the event that (i) Executive’s employment is terminated by the
Employers for Cause, or (ii) the Executive terminates his employment hereunder
other than for Good Reason, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination.  In the event that the Executive’s employment is terminated
due to Disability or Retirement, the Executive’s rights shall be as provided in
Section 3(f) hereof.  In the event the Executive’s employment is terminated due
to the Executive’s death, the Executive’s rights shall be as provided in Section
3(g) hereof.


(c)           In the event that (i) the Executive’s employment is terminated by
the Employers for other than Cause, Disability, Retirement or the Executive’s
death or (ii) such employment is terminated by the Executive for Good Reason,
then the Employers shall, subject to the provisions of Section 6 hereof, if
applicable,


(A)           pay to the Executive, in a lump sum within ten (10) business days
following the Date of Termination, a cash severance amount equal to three (3)
times the Executive’s Average Annual Compensation, and


(B)           maintain and provide for a period ending at the earlier of (i) the
expiration of the remaining term of employment pursuant hereto prior to giving
effect to the Notice of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance, and disability insurance in which the Executive
was participating immediately prior to the Date of Termination; provided
that any insurance premiums payable by the Employers or any successors pursuant
to this Section 5(c)(B) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Employers, subject to any increases
in such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year; and provided further that if the
Executive’s participation in any group insurance plan is barred, the Employers
shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employers
as of the Date of Termination; and
 

 
6

--------------------------------------------------------------------------------


(C)           pay to the Executive, in a lump sum within thirty (30) days
following the Date of Termination, a cash amount equal to the projected cost to
the Employers of providing benefits to the Executive for the remaining term of
employment under this Agreement (prior to giving effect to the Notice of
Termination) pursuant to any other employee benefit plans, programs or
arrangements offered by the Employers in which the Executive was entitled to
participate immediately prior to the Date of Termination (excluding (y) stock
option plans, restricted stock plans and employee stock ownership plans of the
Employers and (z) bonuses and other items of cash compensation), with the
projected cost to the Employers to be based on the costs incurred for the
calendar year immediately preceding the year in which the Date of Termination
occurs and with any automobile-related costs to exclude any depreciation on
Bank-owned automobiles.


6.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employers, would constitute a “parachute payment” under Section 280G of
the Code, then the payments and benefits pursuant to Section 5 hereof shall be
reduced by the minimum amount necessary to result in no portion of the payments
and benefits under Section 5 being non-deductible to either of the Employers
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code.  If the payments and benefits under Section 5 are
required to be reduced, the cash severance shall be reduced first, followed by a
reduction in the fringe benefits.  The determination of any reduction in the
payments and benefits to be made pursuant to Section 5 shall be based upon the
opinion of independent tax counsel selected by the Employers and paid by the
Employers.  Such counsel shall promptly prepare the foregoing opinion, but in no
event later than thirty (30) days from the Date of Termination, and may use such
actuaries as such counsel deems necessary or advisable for the purpose.  Nothing
contained in this Section 6 shall result in a reduction of any payments or
benefits to which the Executive may be entitled upon termination of employment
under any circumstances other than as specified in this Section 6, or a
reduction in the payments and benefits specified in Section 5 below zero.


7.           Mitigation; Exclusivity of Benefits.


(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Sections 3(f) and 5(c)(B)(ii)
hereof.
 

 
7

--------------------------------------------------------------------------------


(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.


8.           Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


9.           Assignability.  The Employers may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employers may hereafter merge or
consolidate or to which the Employers may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the Employers
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.


10.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:


 
To the Employers:
Board of Directors
 
First Federal Bancshares of Arkansas, Inc.
 
Harrison, Arkansas 72601
 
1401 Highway 62-65 North
   
 
To the Executive:
Larry J. Brandt
 
At his last address on file with the Employers



11.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Boards of Directors of the Employers to
sign on their behalf.  No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.
 
12.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of Arkansas.
 

 
8

--------------------------------------------------------------------------------


13.           Nature of Obligations.  Nothing contained herein shall create or
require the Employers to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.


14.           Interpretation and Headings.  This agreement shall be interpreted
in order to achieve the purposes for which it was entered into.  The section
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.


15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


16.           Changes in Statutes or Regulations.  If any statutory or
regulation provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Agreement to
such statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


18.           Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in employment
agreements between a savings association and its employees pursuant to Section
563.39(b) of the Regulations Applicable to all Savings Banks, 12 C.F.R.
§563.39(b), or any successor thereto, and shall be controlling in the event of a
conflict with any other provision of this Agreement, including without
limitation Section 5 hereof.


(a)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employers’ affairs by a
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Employers’
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Employers may, in their discretion:  (i) pay the Executive all or
part of the compensation withheld while its obligations under this Agreement
were suspended, and (ii) reinstate (in whole or in part) any of its obligations
which were suspended.


(b)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Employers’ affairs by an
order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Employers under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
Executive and the Employers as of the date of termination shall not be affected.
 

 
9

--------------------------------------------------------------------------------


(c)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Employers as of the date of termination shall not be affected.


(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Employers is
necessary: (i) by the Director of the Office of Thrift Supervision (“OTS”), or
his or her designee, at the time the Federal Deposit Insurance Corporation
(“FDIC”) enters into an agreement to provide assistance to or on behalf of the
Bank under the authority contained in Section 13(c) of the FDIA (12 U.S.C.
§1823(c)); or (ii) by the Director of the OTS, or his or her designee, at the
time the Director or his or her designee approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Director of the OTS to be in an unsafe or unsound condition, but vested
rights of the Executive and the Employers as of the date of termination shall
not be affected.


19.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and any
regulations promulgated thereunder, including 12 C.F.R. Part 359.


20.           Entire Agreement.  This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect, including the Prior Agreement.
 

 
10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.


Attest:
FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.
        /s/ Tommy W. Richardson   
By:
/s/ John P. Hammerschmidt  Tommy W. Richardson  
John P. Hammerschmidt
   
Attest:
FIRST FEDERAL BANK
        /s/ Tommy W. Richardson   
By:
/s/ John P. Hammerschmidt  Tommy W. Richardson   
John P. Hammerschmidt
     
EXECUTIVE
         
By:
/s/ Larry J. Brandt     
Larry J. Brandt



11
 